Citation Nr: 0724419	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to an increased rating for low back 
disability, rated as 10 percent disabling for the period 
prior to February 1, 2005, and as 20 percent disabling 
thereafter.

3.  Entitlement to a compensable rating for Tietze's 
syndrome.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected Tietze's 
syndrome.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 1994, December 2002, 
and April 2005 by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The 
veteran waived agency of original jurisdiction review of 
evidence subsequently submitted.

The Board notes that service connection was established for 
bilateral otitis and right ear hearing loss in a December 
2002 supplemental statement of the case.  The appeal as to 
these issues have been fully resolved.

The Board also notes that VA correspondence dated in February 
2007 shows the veteran has a pending service connection claim 
for a psychiatric disorder.  This matter is considered to be 
inextricably intertwined with the issue of entitlement to 
TDIU.  

The issues of entitlement to an increased rating for low back 
disability and entitlement to TDIU are addressed in the 
remand that follows the order section of this decision.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
degenerative changes and chondromalacia with limitation of 
flexion and extension; flexion is not limited to less than 45 
degrees, extension is not limited to 10 degrees, and there is 
no instability or locking. 

2.  The veteran's Tietze's syndrome most nearly approximates 
a slight muscle disability with no functional impairment.

3.  The evidence of record does not demonstrate that the 
veteran has a present heart disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2006).

2.  The criteria for a compensable rating for Tietze's 
syndrome have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 4.56, 4.73, 
Diagnostic Code 5321 (2006).

3.  A heart disability was not incurred in or aggravated by 
active duty nor as a result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  During the 
pendency of this appeal, the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  

The record reflects that the originating agency provided the 
appellant notice as required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by correspondence dated in May 2004, August 2004, 
and November 2005 subsequent to the initial adjudications of 
the service connection and increased rating claims addressed 
in this decision.  In addition, he was provided appropriate 
notice concerning the effective-date and disability-
evaluation elements of his claims by correspondence provided 
in May 2006.  The issues on appeal were readjudicated 
subsequent to the provided notices.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and that the originating agency 
has obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while service medical records are associated with the 
claims folders, a separation examination was apparently not 
performed upon the veteran's discharge from active duty.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  Nor is the Board aware of any such evidence 
after an extensive review of the record.  VA is shown to have 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.  The Board finds that 
any procedural error in the notice and consideration of the 
claims by the originating agency were insignificant and non-
prejudicial to the veteran.  

Increased Rating Claims

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A. Left Knee

Factual Background

In an October 1989 rating decision, the veteran was granted 
service connection and assigned a 10 percent disability 
rating for his left knee condition, effective July 1, 1989.  
In November 1992, the veteran's left knee condition 
disability evaluation was reduced to a noncompensable rating, 
effective February 1, 1993.  The veteran's current claim for 
an increased rating was received in April 1994.  An increased 
10 percent rating was granted in August 1997, effective 
February 1, 1993.  

On VA examination in May 1994 the veteran reported feeling an 
aching pain in the anterior and lateral parts of his left 
knee.  He stated the knee tended to buckle and that his job 
required him to stand most of the time.  He described 
experiencing locking and difficulty bending the knee.  The 
examiner observed that the veteran did not walk with a limp.  
There was slight to moderate crepitus with manipulation of 
the left patella that appeared painful.  Lateral manipulation 
of the left patella also caused apprehension and pain.  There 
was no laxity of the joint.  There was no swelling, no 
deformity, and no other impairment of the knee.  X-rays were 
unremarkable.  The diagnosis was mild chondromalacia patella 
of the left knee, secondary to patellar subluxations.

The veteran was also provided a VA examination to determine 
the severity of his left knee disability in October 1996.  
His chief complaints were knee stiffness on extreme range of 
extension, pain with weight-bearing, standing, and walking, 
and having his knee give out.  The veteran was unable to bend 
his knee fully due to pain.  Upon physical examination, there 
was no apparent swelling or effusion.  There was no apparent 
bony deformity.  There was tenderness on palpation of the 
lateral joint line and a positive patella compression sign.  
The examiner noted there was no evidence of instability on 
valgus and varus stress test and drawer sign.  Painless range 
of motion measurements were flexion to 130 degrees and 
extension to 170 degrees. There was some stiffness at full 
extension with active range of motion.  Passive range of 
motion brought extension to a full 180 degrees and flexion to 
135 degrees.  The diagnoses were left knee retropatellar 
chondromalacia with difficulty at full extension secondary to 
pain and chronic left knee strain with no apparent muscle 
weakness.  In an addendum to the examination report, the 
examiner noted that the veteran had mild incoordination with 
no excess fatigability.  The veteran reported increased pain 
with distance ambulation, but no knee swelling or flare-ups 
secondary to pain.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was diagnosed with lateral 
retropatellar chondromalacia of the left knee following a 
February 1996 MRI.  In October 1998, he was noted to have 
normal range of motion with painful flexion and extension.  
The veteran complained of locking and buckling.  Similarly, 
in January 1999, he had decreased flexion of the left knee 
with no gross instability noted. 

At his February 1999 VA examination the veteran stated that 
over the past two years he had noticed increased difficulty 
with pain on weight-bearing and buckling secondary to pain.  
He also stated that the knee would lock and that he was 
unable to fully extend it while sitting.  The veteran 
ambulated with an antalgic gait on the left and was unable to 
fully extend his knee.  Flexion of the left knee was measured 
from 20 to 120 degrees.  He experienced exquisite pain if his 
knee was pushed to full extension.  He had an intact 
Lachman's test, was stable to varus and valgus testing, and 
had a negative posterior drawer test.  X-rays showed well-
preserved joint spaces with marginal osteophytes and no 
subchondrial cysts.  A magnetic resonance imaging (MRI) scan 
of the left knee showed a small joint effusion.  Aside from 
effusion, the veteran's left knee was within normal limits.  
There is no indication the examiner reviewed the veteran's 
claims file in conjunction with the examination.

At his October 2000 VA examination the veteran stated that he 
wore a knee support and complained of pain over the lateral 
aspect of the interior aspect of the knee.  It was noted he 
had range of motion from 20 to 100 degrees and negative 
drawer and reverse drawer signs.  McMurray's testing was 
negative.  No excess fatigability or incoordination was 
present.  The examiner noted that the veteran lost the last 
20 degrees of extension and the last 40 degrees of flexion.  
X-rays showed no bony abnormalities and no evidence of 
fractures or effusions.  The examiner found that the 
veteran's physical examination was consistent with 
chondromalacia patella.  It was also noted he appeared to 
have some symptom magnification.

VAMC records from March 2002 show that the veteran's left 
knee had full range of motion and no swelling.  An MRI showed 
a normal knee except for a small joint effusion.  In 
September 2002, range of motion was measured with flexion to 
120 degrees and extension to 0 degrees.  The veteran's knee 
was found to be stable.  

In January 2004, the veteran complained of chronic pain in 
his left knee.  He stated that he had a knee brace, but did 
not wear it to the examination.  Upon physical examination, 
it was noted he had range of motion from 0 to 120 degrees 
with no laxity of the joint.  The drawer, grind, and 
McMurray's signs were negative.  An X-ray of the left knee 
showed normal bones and joints and unremarkable soft tissues.  
The diagnosis was a history of a left knee injury with no 
evidence of fatigability or incoordination.

In February 2005, the veteran was examined by the same 
physician who conducted his January 2004 examination.  The 
veteran stated that his left knee had not worsened since his 
previous examination and that his chronic pain did not 
interfere with his activities of daily living.  Range of 
motion of the knee was from 5 degrees to maximum flexion to 
85 degrees.  There was no additional loss of range of motion 
due to pain, fatigue, weakness, or incoordination.  There was 
no instability of the knee joint.  The diagnosis was 
degenerative joint disease of the knee.  

On VA examination in December 2005 the veteran stated that he 
experienced constant pain that was aggravated with weight-
bearing and walking.  He also described symptoms of 
instability, locking, lack of endurance, and fatigability.  
The veteran reported he had to quit his job due to the many 
flare-ups of pain he experienced during the day.  The 
examiner noted there was no effusion and no signs of acute 
inflammation.  The anterior drawer sign was normal, as were 
the Lachman's sign and McMurray's sign.  The veteran had 60 
degrees of active and passive flexion with full extension.  
On increased repetitive flexion movements he demonstrated an 
increased amount of pain with guarding and some fatigability.  
X-rays showed minimal degenerative changes in the left 
patella.  The diagnosis was degenerative disorder of the left 
patella with chondromalacia.

In August 2005, the veteran was seen by a private physician 
who found no effusion and a good range of motion.  It was 
noted there was pain on the lateral side of the knee and a 
question of joint stability.  The physician, Dr. G.W., noted 
that the veteran reported that he had recently quit his job 
due to pain from his knee and low back, but that an opinion 
as to ability to work could not be provided based upon one 
visit.  X-rays showed degenerative changes to the left knee.  
A September 2005 private medical report from Dr. B.B. noted 
the veteran could not return to work due to his left knee and 
low back disabilities.  

The veteran's most recent VA examination was conducted in 
December 2006.  The examiner noted the claims file was 
available for review.  The veteran complained of pain in his 
left knee and buckling when he did not wear his brace.  He 
estimated his knee pain as seven on a ten point scale and 
reported difficulty walking more than 15 minutes.  The 
examiner noted the veteran complained of left heel and knee 
discomfort on heel/toe walking, but that the maneuver was 
performed with no loss of balance.  Balance on one lower 
extremity at a time was normal.  There was no deformity of 
the knee upon comparison with the right knee.  The veteran 
was able to squat, but after squatting complained of left 
knee pain and refused to repeat the maneuver.  The examiner 
noted, however, that the veteran did not have any difficulty 
donning and doffing his socks and shoes or getting on and off 
the examination table.  

There was marked tenderness on the anterior aspect of the 
knee and mild crepitus on passive range of motion.  No 
swelling or effusion was observed.  Active extension was 
measured to 0 degrees with passive extension to -5 degrees 
which the examiner stated was normal.  Repetitive testing 
showed no additional loss of range of motion.  Active flexion 
was to 110 degrees without pain.  The veteran was able to 
bend up to 125 degrees with moderate discomfort.  Passive 
flexion was to 140 degrees with moderate discomfort at 130 
degrees.  Repetitive motion indicated no additional pain at 
120 degrees and moderate discomfort at 135 degrees..  Drawer 
sign, Lachman's test, and McMurray's test were negative.  
Medial and lateral stress tests did not reveal any 
instability or laxity.  The examiner noted that, while DeLuca 
provisions could not be clearly delineated, during active 
exacerbations or flare-ups the veteran may have some 
limitations in range of motion of the left knee.  The 
examiner also noted that there was no evidence of muscle 
atrophy, that the veteran made no complaints of fatigue, and 
that there was no evidence of instability upon observation of 
the veteran walking about the examination room without his 
brace.  X-rays indicated mild degenerative changes with 
chronic spurring of the quadriceps tendon insertion of the 
patella.  The examiner noted the exact etiology for the 
veteran's inability to work could not be determined, but that 
it was believed to be due to his psychological problems.  The 
examiner concluded, in essence, that the veteran's left knee 
degenerative joint disease would not interfere with gainful 
employment.  The diagnoses included degenerative joint 
disease of the left knee.  

In statements and personal hearing testimony the veteran 
asserted that an increased rating was warranted for his 
service-connected left knee disability.  He stated that he 
experienced instability, constant pain, and difficulty 
walking.  He also reported that he wore a knee brace for 
support.  



Legal Criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Analysis

Based on review of the medical evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a disability evaluation in excess of 10 percent.  
With respect to limitation of motion, while the record 
reflects that the veteran has some limitation of flexion of 
his left knee, the currently assigned rating of 10 percent 
contemplates limitation of flexion to 45 degrees.  The Board 
notes that the greatest degree of reported limitation of 
flexion was demonstrated on the December 2005 VA examination 
with flexion measured to 60 degrees.  With respect to the 
Deluca factors, the examiner noted that upon repetitive 
testing the veteran experienced an increased amount of pain 
and some fatigability.  The Board finds, however, that when 
all pertinent disability factors are considered the evidence 
does not establish that the veteran has flexion of the knee 
limited to 30 degrees as necessary for an increased rating of 
20 percent under Diagnostic Code 5260.  Therefore, a rating 
in excess of 10 percent is not warranted on the basis of 
limitation of flexion.

The Board further finds that an increased alternative or 
separate rating is not warranted for the veteran's left knee 
disability based on limitation of extension.  A review of the 
medical evidence of record shows the greatest degree of 
limitation of extension was reported at the veteran's 
February 1999 and October 2000 VA examinations.  Those 
examinations revealed extension limited to 20 degrees of full 
extension.  No opinion as to the medical pathology for such 
limitation was provided.  It is significant to note, however, 
that the October 2000 examiner noted there was an appearance 
of symptom magnification at that time and that extension 
limitations to this extent were not demonstrated upon 
subsequent VA examinations.  Examinations from March 2002 to 
December 2006 revealed extension limited by no more than five 
degrees, including as a result of pain and dysfunction.  As 
the December 2006 examination is shown to have been more 
thorough and complete than the February 1999 or October 2000 
examinations and is more consistent with the other medical 
evidence of record, the Board finds it is most representative 
of the veteran's left knee impairment symptom manifestations.

While Diagnostic Code 5261 provides for a disability 
evaluation of 10 percent for extension that is limited to 10 
degrees, the Board finds that the probative evidence of 
record does not establish a limitation of extension to this 
degree.  With respect to the Deluca criteria, the October 
2000 examiner found that there was no incoordination or 
fatigue present during range of motion testing and the 
subsequent VA examiners indicated no evidence of extension 
limited to 10 degrees on repetitive testing or during flare-
ups of symptoms range of motion of the left knee.  Therefore, 
an increased or separate evaluation under Diagnostic Code 
5261 is not warranted.

The Board also notes that the record contains no objective 
medical evidence indicating that the veteran experiences 
instability of his left knee.  While the veteran's private 
physician noted in August 2005 that there was some question 
as to the stability of the left knee, no actual finding of 
instability was provided.  Although the veteran has 
complained of instability in his left knee, instability was 
not found upon any of his VA examinations nor during 
treatment at the VAMC.  In fact, the December 2006 examiner 
noted testing revealed no evidence of instability and that 
there was no evidence of instability upon observation of the 
veteran walking about the examination room without his brace.  
Therefore, a separate rating for instability under Diagnostic 
Code 5257 is not warranted.  Similarly, there is no objective 
medical evidence that the veteran has dislocated semilunar 
cartilage or locking of his right knee and consideration of 
an increased rating under Diagnostic Code 5258 is not 
warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds no basis 
upon which to assign a higher disability evaluation or a 
separate compensable disability evaluation for the veteran's 
left knee disability.  

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are essentially 
those contemplated by the schedular criteria.  In addition, 
while a private physician noted in September 2005 that the 
veteran could not return to work due to his left knee and low 
back disabilities, there is no evidence that his left knee 
symptoms are severe enough to create a marked interference 
with employment.  Moreover, the December 2006 VA examiner 
found that the veteran's left knee disability would not 
interfere with gainful employment.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not required.

B. Tietze's Syndrome

Factual Background

The veteran was granted service connection for Tietze's 
syndrome in a February 1993 rating decision and was assigned 
a noncompensable disability rating, effective February 27, 
1992.  His current claim for an increased rating was received 
in January 2002.  

On VA examination in February 2005 the veteran reported that 
he had frequent viral infections, four to ten episodes per 
month, due to his Tietze's syndrome in which he experienced 
shortness of breath.  It was noted that the veteran had a 
long history of non-specific chest pain.  The examiner noted 
his lungs were found to be clear of auscultation with good 
air entry.  There was no present shortness of breath.  There 
was one focal area of tenderness in the left costochondral 
joint, located approximately at the 10th and 12th ribs.  There 
was no atrophy of the chest wall and the veteran was not 
cyanotic.  His respiratory rate was approximately 14 breaths 
per minute with no wheeze appreciated.  Heart sounds were 
regular with a normal rate and rhythm.  The diagnosis was a 
history of Tietze's syndrome with normal pulmonary function 
tests.  

On VA examination in December 2006 the veteran stated that 
his costochondritis caused sudden pain on the left side of 
his chest at the rib bone which lasted from several seconds 
to several minutes.  The examiner noted that a review of the 
evidence in the claims folder showed episodes of chest pain, 
but did not contain a diagnosis of a cardiac disorder.  The 
veteran stated that his chest pain did not limit his 
activities.  Upon physical examination, there was no 
tenderness of the chest and no deformites observed.  Manual 
muscle strength in the pectoral muscles was normal.  Slight 
tenderness was noted at the xiphisternum, but the examiner 
found that this was not unusual.  X-rays of the ribs were 
normal.  The diagnosis was Tietze Syndrome (costochondritis) 
with no objective findings.

In statements and personal hearing testimony the veteran 
asserted that an increased rating was warranted for his 
service-connected disability.  He stated that he experienced 
difficulty breathing and viral infections as a result of this 
disorder.  He described the episodes as a sharp, almost 
paralyzing pain in the chest area that occurred at least a 
couple of times per week.

Legal Criteria

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

VA regulations provide that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridgement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2006).

An injury to muscles of the thoracic group, affecting 
respiration, is awarded a 10 percent evaluation for moderate 
damage, and a noncompensable rating is assigned for slight 
damage. 38 C.F.R. § 4.73, Diagnostic Code 5321 (2006).

Analysis

In the present case, the veteran is rated by analogy under 
Diagnostic Code 5321, for injury to the muscles of the 
thoracic group.  Costal chondritis or costocondritis is 
defined as an inflammation of the cartilage pertaining to a 
rib or ribs.  Wallin v. West, 11 Vet. App. 509, 511 (1998).  
Although the veteran complained of repeated viral infection 
with shortness of breath due to Tietze syndrome, the Board 
finds there is no objective, competent evidence of any 
respiratory or viral infections as a result of his service-
connected disability.  The rating criteria for Diagnostic 
Code 5321 are found to be most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

An increased rating of 10 percent is warranted under 
Diagnostic Code 5321 for moderate impairment resulting from a 
muscle injury affecting the muscles of respiration.  As noted 
above, a moderate muscle impairment is represented by 
injuries such as by a through and through or deep penetrating 
wound which results in indications of impairment to muscle 
tone or loss of power.  The medical evidence shows the 
veteran's Tietze's syndrome has resulted in no more than 
occasional episodes of chest pain.  At his December 2006 VA 
examination the veteran reported that his Tietze's syndrome 
did not limit his activities and the examiner noted there 
were no objective findings.  While there was some tenderness 
of the left costochondral joint noted at the February 2005 VA 
examination, it was also noted there was no atrophy of the 
chest wall.  Therefore, the Board finds that the veteran's 
Tietze's syndrome most nearly approximates slight damage to 
the muscles of the thoracic group and that an increased, 
compensable disability evaluation is not warranted.

Service Connection Heart Disorder

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran contends that he developed a heart condition 
during active duty service, or in the alternative, that he 
developed a heart condition as a result of his service-
connected Tietze's syndrome.  At his personal hearing the 
veteran testified that he had an abnormal heart, but that no 
doctor had provided an opinion indicating he had a heart 
disorder related to his Tietze syndrome.  

As a preliminary matter, the Board notes that while the 
veteran's service medical records show that he complained of 
chest pain, a May 1989 X-ray of his chest was negative and 
his heart was consistently noted to have a regular rhythm and 
rate.  His chest pain was attributed to Tietze's syndrome.  
As noted above, a separation examination report is not of 
record as the veteran elected not to undergo an examination 
at the time of his discharge from active duty service.  

The post-service medical evidence of record, including VAMC 
records dated from May 1990 to December 2006, are negative 
for a diagnosis of a heart disorder.  Although the veteran 
complained of chest pain beginning in May 1990, the pain was 
found to be non-cardiac and musculoskeletal in nature.  In 
addition, chest X-rays from January 1996 and October 2004 
showed no acute cardiopulmonary abnormalities and an 
October 2001 electrocardiogram was normal.  A VA physician 
who reviewed the claims folder and examined the veteran in 
October 2002 noted that the veteran had normal cardiograms 
and that his reported pain originated in the chest wall.  The 
examiner also noted that the veteran had diagnoses of 
costochondritis and that laboratory studies revealed no 
findings relative to chest pain.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In the absence of competent evidence demonstrating a present 
heart disorder, the Board finds the veteran's service 
connection claim must be denied.  The preponderance of the 
available evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.

Entitlement to a compensable rating for Tietze's syndrome is 
denied.

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected Tietze's syndrome, 
is denied.




REMAND

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to his claim to entitlement to an 
increased rating for his service-connected low back 
disability.  Appropriate action should be taken to ensure 
that adequate VCAA notice as to all elements of the claim is 
provided.  In addition, the appellate issue of entitlement to 
TDIU is considered to be inextricably intertwined with the 
veteran's pending service connection claim for a psychiatric 
disorder.  The record also shows that in correspondence dated 
in March 2002 the veteran stated he had terminated a program 
of VA vocational rehabilitation because of a service-related 
psychiatric disorder.  The veteran's vocation rehabilitation 
file is not included in the appellate record.  Therefore, the 
Board finds additional development is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his low back disability 
increased rating claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to this claim.  These 
notice requirements are to be applied to 
all elements of the claim.  

2.  The veteran's VA vocational 
rehabilitation file should be obtained 
and associated with the appellate record.

3.  The issue of entitlement to service 
connection for a psychiatric disorder 
should be adequately developed and 
adjudicated.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


